Citation Nr: 1202997	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  08-17 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for foot disability, to include arch problems and tarsal tunnel syndrome.

3.  Entitlement to service connection for left hip osteoarthritis.

4.  Entitlement to service connection for a right hip disorder.

5.  Entitlement to service connection for residuals of blisters in the eyes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to September 1997.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The December 2007 rating decision determined that new and material evidence had not been submitted to reopen claims for service connection for a low back disorder, a foot disorder, a left hip disorder, and a right hip disorder.  The RO stated that new and material evidence had not been received since an unappealed February 1998 rating decision which denied these issues.  A review of the record reveals that in February 1999 the Veteran actually submitted a timely notice of disagreement (NOD) with the February 1998 rating decision and that decision is not final with respect to the issues currently on appeal.  Accordingly, the Veteran's claims have been pending since that time and these issues are properly characterized as service connection issues, not finality issues.  The Board also notes that the February 1999 timely NOD disagreed with a denial of service connection for residuals of blisters in the eyes.  

The Board notes that the RO has listed arch problems and tarsal tunnel syndrome as two separate issues.  The Board notes that both relate to the same area of the foot and are better identified as one issue.  Consequently the Board finds that these issues should be classified as a single issue as shown on the cover sheet of this decision, that is, as entitlement to service connection for foot disability, to include arch problems and tarsal tunnel syndrome.

All issues other than the issue of entitlement to service connection for left hip osteoarthritis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Left hip osteoarthritis was first diagnosed during service and a private physician has opined that the Veteran's current left hip osteoarthritis is due to service.


CONCLUSION OF LAW

The criteria for service connection for left hip osteoarthritis have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, or any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veteran Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

Given the fully favorable decision discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.  As to additional notice regarding the effective date to be assigned, the RO will address this matter in effectuating the award.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

II.  Decision  

The Veteran testified in January 2011 that he injured his hips during Desert Storm while carrying equipment down the wet stairs of an aircraft.  He reported that he slipped, fell, and did a split maneuver, which damaged his hips.  He contends that service connection is warranted for his left hip disability.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection for certain "chronic diseases" (including arthritis), may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the clam or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The service treatment records confirm that the Veteran injured his left hip in 1991.  These records show that in July 1992 the Veteran reported that his left hip pain had returned.  An April 1997 service treatment record notes that a bone scan revealed degenerative changes in both hips and the diagnoses included osteoarthritis of the hips.  

Post service x-rays in November 1997 revealed no abnormality of the hips.  The diagnoses at a VA examination in November 1997 included history of arthritis of the hips.

Private x-rays of the hips taken in October 2009 revealed osteoarthritis of the left hip and possible early osteoarthritis of the right hip.

In January 2009, a private physician noted that the Veteran fell while on military duty and sustained injuries to his hip.  He opined that this likely resulted in hip problems.

The Board recognizes that arthritis of the hips was not found on x-rays in November 1997.  However, given that osteoarthritis of the left hip was first shown during service, given that the Veteran currently has osteoarthritis of the left hip, and given that a private physician has opined that the Veteran's current left hip disability is related to service, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current osteoarthritis of the left hip is due to service.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt exists because the approximate balance of positive and negative evidence, both qualitatively and quantitatively, does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Given the facts of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that service connection for left hip osteoarthritis is warranted.  


ORDER

Entitlement to service connection for left hip osteoarthritis is granted.  


REMAND

As noted above, the December 2007 rating decision incorrectly indicated that the February 1998 rating decision was final with regard to denials of claims for service connection for a low back disorder, a foot disorder, and a right hip disorder.  The Board finds that the RO must reconsider these claims on a de novo basis.  

The service treatment records show low back, right hip, and foot complaints during service.  Post service records include a January 2011 medical statement from D. M., M.D., opining that the Veteran has current low back, right hip, and foot problems due to service.  The private physician did not provide an examination report describing the Veteran's current disabilities.  The Board finds that the Veteran should be afforded VA medical examinations, including nexus opinions, to determine whether the Veteran has current low back, right hip, or foot disabilities that are related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board notes that VA medical examinations performed in November 1997 did not include nexus opinions.  Also, copies of the Veteran's treatment records should be obtained from his private physician.

The Veteran's February 1999 NOD included disagreement with the February 1998 rating decision denial of service connection for blisters in the eyes.  The RO must issue a statement of the case (SOC) regarding the issue of service connection for blisters of the eyes.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Request copies of the Veteran's VA medical records dated from January 2011 to present.  All records/responses received should be associated with the claims file.  

2.  Send the Veteran authorization forms in order that VA may contact all health care providers, including D. M., M.D., who have provided the Veteran treatment for his claimed disabilities.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of all related medical records.  All records/responses received should be associated with the claims file.  

3.  Afford the Veteran VA medical examinations to determine the nature and etiology of all low back, right hip, and bilateral foot disabilities present.  With respect to each such diagnosed disability, the examiners should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any low back, right hip, or bilateral foot disabilities are medically related to the Veteran's active military service, including the low back, right hip, and foot complaints described by the service treatment records.  The claims file must be made available to the designated examiners, and the reports of the examinations should include discussion of the Veteran's documented medical history and assertions.  A rationale for all opinions should be provided.  

4.  Provide the Veteran a statement of the case (SOC) as to the issue of entitlement to service connection for blisters of the eyes.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

5.  Once the above actions have been completed, readjudicate the claims that are in appellate status and issue a supplemental statement of the case (SSOC).  Then afford the Veteran the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KRISTI. L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


